[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                  FILED
                                                        U.S. COURT OF APPEALS
                         ________________________         ELEVENTH CIRCUIT
                                                             November 18, 2005
                               No. 05-10550                THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 04-00164-CR-CG

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

BORIS CORNELIUS STEELE,
a.k.a. Killer,

                                                        Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (November 18, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Boris Cornelius Steele appeals his conviction for possession of a firearm by
a felon, in violation of 18 U.S.C. § 922(g)(1). On October 18, 2004, Steele pled

guilty to one count of possession of a firearm. On January 18, 2005 the district

court sentenced him to 235 months imprisonment, to be followed by a five-year

term of supervised release. On appeal, Steele argues that the district court plainly

erred in informing him, at his plea colloquy, that the maximum supervised release

term he could receive was three years. The maximum term was actually five years,

which is the term that the district court imposed on Steele. Steele contends that his

plea was not knowing and voluntary under Fed. R. Crim. P. 11 because of the

district court’s error.

       First we must determine whether, as the government contends, Steele

waived his right to appeal by signing an appeal waiver in his plea agreement. We

review de novo whether a defendant knowingly and voluntarily waived the right to

appeal his sentence. United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir.

1993). Further, we have recognized that plea bargains “are like contracts and

should be interpreted in accord with what the parties intended.” United States v.

Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005), pet. for cert. filed, No. 04-1663

(U.S. June 7, 2005); United States v. Howle, 166 F.3d 1166, 1168 (11th Cir.

1999).

       In his plea agreement, Steele waived his right to appeal his sentence or raise

                                          2
constitutional challenges to the Sentencing Guidelines. Steele’s plea agreement

states that he waives “the right to appeal any sentence” and the “right to challenge

any sentence so imposed, or the manner in which it was determined, in any

collateral attack . . . .” In this case, however, Steele is challenging the validity of

the plea agreement itself. He is not appealing his sentence. In his plea agreement,

Steele waived the right to appeal his sentence, but did not waive the right to attack

the plea agreement itself. The language of the plea agreement does not suggest

that the parties intended to enter into an agreement requiring Steele to waive any

appeal concerning the voluntariness of Steele’s guilty plea. See United States v.

Copeland, 381 F.3d 1101, 1104-05 (11th Cir. 2004) (waiver applied only to an

appeal of the imposed sentence, not any appeal connected with the case).

Accordingly, we find that Steele’s appeal waiver does not bar his current appeal.

      Second, Steele argues that his guilty plea did not conform to Rule 11

requirements. Because Steele did not object to the Rule 11 colloquy in district

court, we review for plain error. See United States v. Vonn, 535 U.S. 55, 59, 122

S.Ct. 1043, 1046, 152 L. Ed. 2d 90 (2002); United States v. Mosley, 173 F.3d

1318, 1322 (11th Cir. 1999). Under plain error review, there must be (1) an error,

(2) that is plain, and (3) affects substantial rights. United States v. Olano, 507

U.S. 725, 731-32, 113 S.Ct. 1770, 1776, 123 L. Ed. 2d 508 (1993). When these

                                            3
three factors are met, we may exercise our discretion and correct the error, but

only if it seriously affects the fairness, integrity, or public reputation of judicial

proceedings. Id. at 732, 113 S.Ct. at 1776. We review the entire record when

considering the effect of any error on the defendant’s substantial rights. Vonn,

535 U.S. at 59, 122 S.Ct. at 1046.

      Before the district court accepts a guilty plea, the court must address the

defendant in open court and ensure that the defendant understands “any maximum

possible penalty, including imprisonment, fine, and term of supervised release.”

Fed. R. Crim. P. 11(b)(1)(H). Additionally, we have held that the district court

“must ensure that the three core concerns of Rule 11. . . have been met: ‘(1) the

guilty plea must be free from coercion; (2) the defendant must understand the

nature of the charges; and (3) the defendant must know and understand the

consequences of his guilty plea.’” United States v. Lejarde-Rada, 319 F.3d 1288,

1289 (11th Cir. 2003) (quoting United States v. Mosley, 173 F.3d 1318, 1322

(11th Cir. 1999)).

      In United States v. Carey, 884 F.2d 547 (11th Cir. 1989), we held that the

district court erred in not informing the defendant that, if he was sentenced to

imprisonment, a term of supervised release was also prescribed by the Sentencing

Guidelines. Carey 884 F.2d at 548. However, we held that the defendant’s

                                            4
“substantial rights” were not violated by the court’s oversight at the plea colloquy.

Id. at 549. In Carey, the defendant stated that he had read the Presentence

Investigation Report (“PSI”), which contained the correct information about the

mandatory supervised release term. He did not object at the sentencing hearing to

either the PSI or to the period of supervised release. See also United States v.

Bejarano, 249 F.3d 1304, 1307 (11th Cir. 2001) (when the plea agreement and the

district court both informed the defendant that his sentence included a term of

supervised release, but failed to indicate the mandatory minimum term, the

defendant’s substantial rights were not affected because the defendant’s PSI stated

the specific minimum term of supervised release).

      Here, Steele admitted at his plea colloquy that he had discussed the

application of the United States Sentencing Guidelines with his attorney and he

did not object to the court’s misstatement of the maximum term of supervised

release. Further, Steele stated that he had read the PSI, which correctly stated the

maximum possible term of supervised release. Like the defendants in Carey and

Bejarano, Steele did not object at sentencing to the PSI or to the district court’s

sentence. We conclude that Steele’s own conduct indicates that his substantial

rights were not harmed by the court’s error. See Carey, 884 F.2d at 548-49;

Bejarano, 249 F.3d at 1307. Following the rationale from Carey and Bejarano, we

                                           5
find that the district court did not plainly err.

      Moreover, the Supreme Court has held that when a defendant seeks a

reversal on Rule 11 grounds, he must show a reasonable probability that, but for

the error, he would not have entered the plea. United States v. Dominguez Benitez,

542 U.S. 74, 124 S. Ct. 2333, 2340, 159 L. Ed. 2d 157 (2004). A defendant must

satisfy the court that the probability of a different result is “sufficient to undermine

confidence in the outcome” of the proceeding. Id. Steele offers no evidence that he

would not have pled guilty if he had known that the maximum supervised release

term was five years instead of three. See also United States v. Monroe, 353 F.3d

1346, 1356-57 (11th Cir. 2003) (concluding that a Rule 11 error did not seriously

affect the fairness, integrity, or public reputation of the defendant’s judicial

proceedings when the defendant failed to show prejudice). Therefore, the district

court did not plainly err when it misstated Steele’s maximum term of supervised

release during his plea colloquy.

      AFFIRMED.




                                            6